If in my judgment the court was required to dispose of this case on its merits, my concurrence in what is said in the foregoing opinion would be announced, believing, as I do, that what is there said is an accurate statement of the law governing the matters considered. I think, however, the motion to dismiss should prevail. The abstract of record submitted by appellant in large measure fails to comply with rule 37 of this court. It is only necessary to check it with the language of that rule to perceive wherein that is so. Notwithstanding the warning given by the filing of the motion to dismiss no effort was made to correct the abstract save by adding the required counsel's certificate that it was a "true and correct abstract." This it certainly was not under the rule aforesaid. I realize perfectly that dismissal under the rule is discretionary, but I think this is a case where that penalty should properly be imposed. Upon the authority of Brewer v. Folsom Brothers Co., 43 Wyo. 433, 5 P.2d 283; Simpson v. Occidental Building  Loan Association, 45 Wyo. 425,19 P.2d 958; Fryer v. Campbell, 46 Wyo. 491, 28 P.2d 475; In re St. Clair's Estate, 46 Wyo. 446, 28 P.2d 894; Bosick v. Owl Creek Coal Co., 48 Wyo. 46, 41 P.2d 533; and Scott v. Ward, 49 Wyo. 243, 54 P.2d 805, the appeal should be dismissed. *Page 284